DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 1/11/2022. Claims 1, 2, 4, and 6 were amended. Claim 11 was added. Claims 1-11 are currently pending and have been examined. 

Response to Amendment
The examiner fully acknowledges the amendment to claim 1 filed on 1/11/2022. The applicant’s amendment to claim 1 is sufficient to overcome the prior reference cited and used in the 102 rejection from the previous office action. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Karin Williams on February 24, 2022.
The application has been amended as follows: 
Claim 11: Cancel

Allowable Subject Matter 
Claims 1-10 are allowed. 

Regarding claim 1, Shiel teaches 
A ratchet wrench comprising: 
 		a body having (wrench 20) a head (head 21) and a handle (handle 22) connected to the head (head 21); and a ratchet wheel (drive ring 30) rotatably disposed (shiel abstract line 3 - a hollow drive ring is retained in an annular head of a socket wrench and is rotatable therein in both directions) in the head (head 21) and having a first diameter portion (please see annotated drawing), a second diameter portion connected to the first diameter portion (please see annotated drawing), 

    PNG
    media_image1.png
    661
    730
    media_image1.png
    Greyscale

and a driving portion adapted to connect an object (see annotated drawing), 

    PNG
    media_image2.png
    276
    398
    media_image2.png
    Greyscale

wherein the first diameter portion defines a first diameter in a radial direction of the ratchet wheel, and wherein the second diameter portion defines a second diameter less than or equal to the first diameter in the radial direction of the ratchet wheel (see annotated drawing).

    PNG
    media_image1.png
    661
    730
    media_image1.png
    Greyscale

	However, what Shiel and other publications in the art fail to disclose is “wherein on an outer periphery of the second diameter portion is formed a second annular slot faced to the first 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723